Citation Nr: 0307494	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-25 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to January 6, 1998, 
for the grant of service connection and the rating assigned 
for post-traumatic stress disorder (PTSD), including a total 
rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD and 
assigned a 70 percent rating for the disorder, effective 
January 6, 1998.  The RO also awarded the veteran TDIU, which 
was based primarily on the disability due to PTSD, also 
effective January 6, 1998.  The veteran perfected an appeal 
of the assigned effective date.  

The Board notes that in the December 1999 statement of the 
case the RO phrased the issue on appeal as entitlement to an 
earlier effective date for the grant of service connection 
for PTSD.  Based on the assertions made by the veteran in a 
March 2000 hearing regarding the effective date of his 
entitlement to the total rating, in an April 2000 
supplemental statement of the case the RO re-characterized 
the issue on appeal as entitlement to an earlier effective 
date for the assignment of TDIU.  In certifying the veteran's 
appeal to the Board, the RO described the issue on appeal as 
entitlement to an earlier effective date for the assignment 
of the total rating.

The veteran contends that he is entitled to the payment of 
compensation benefits for PTSD retroactive to 1991.  The 
award of TDIU, effective January 6, 1998, was dependent upon 
the grant of service connection and the assignment of a 
70 percent schedular rating for PTSD, effective January 6, 
1998.  Entitlement to an earlier effective date for TDIU 
based on individual unemployability is dependent on 
entitlement to an earlier effective date for the grant of 
service connection for PTSD.  

In order to properly address the veteran's arguments the 
Board has, phrased the issue on appeal as entitlement to an 
effective date prior to January 6, 1998, for the grant of 
service connection and the rating assigned for PTSD, 
including TDIU.

The veteran's November 1999 notice of disagreement included 
as an issue on appeal his entitlement to a disability rating 
in excess of 70 percent for PTSD.  In a March 2000 hearing, 
however, he withdrew his appeal of the rating assigned for 
PTSD, and indicated that he was pursuing an appeal only of 
the effective date.  The Board finds, therefore, that the 
issue of entitlement to a higher rating for PTSD is not 
within the Board's jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528, 537 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) [a notice of disagreement ceases to be valid if 
withdrawn].


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for PTSD in June and November 1991 rating 
decisions.  The veteran was notified of the June and November 
1991 decisions.  He did not appeal, and those decisions are 
final.

2.  In response to a March 1995 claim for service connection 
for PTSD, in a March 1995 notice the RO informed the veteran 
that in order to reopen the previously denied claim he had to 
submit new and material evidence.  The veteran did not 
respond to the March 1995 notice.

3.  The veteran did not again claim entitlement to service 
connection for PTSD until January 6, 1998.




CONCLUSION OF LAW

Entitlement to an effective date prior to January 6, 1998 for 
the grant of service connection and the rating assigned for 
PTSD, including TDIU, is not shown as a matter of law.  
38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.157, 3.158, 3.400(q) and (r) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
in February 1991 for the grant of service connection for PTSD 
and TDIU because that is when he initially claimed 
entitlement to compensation benefits for the disorder.  In 
essence, the veteran appears to be contending that because he 
had PTSD in 1991, he should be compensated from that time 
period.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2002).  As 
will be explained below, the Board finds that the provisions 
of the VCAA do not apply to the veteran's claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case the facts are not in dispute; 
resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations regarding the 
effective date of an award of service connection.  The issue 
of whether the veteran is entitled to an earlier effective 
date is dependent upon whether a viable claim for service 
connection was filed prior to January 6 1998.  That 
determination is dependent on the documents and evidence 
received by VA prior to January 6, 1998.  VA has no further 
duty, therefore, to notify the veteran of the evidence needed 
to substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating the claim.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The Board hastens to add, however, that the veteran had been 
accorded appropriate due process in connection with the claim 
on appeal.  He has been accorded ample opportunity to present 
evidence and argument in support of his claim.  In March 
2000, he presented his personal testimony at a hearing at the 
RO.  See 38 C.F.R. § 3.103 (2002). 
Relevant Law and Regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

In determining the effective date of service connection based 
on a finding that new and material evidence has been 
submitted, different rules apply if the newly submitted 
evidence consists of service department records.  If the 
evidence is other than service department records, and that 
evidence is received within the appeals period or prior to 
the appellate decision, the effective date will be as though 
the former decision had not been rendered.  If the evidence 
other than service department records is received after a 
final disallowance, the effective date is the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q) (2002).

The effective date of entitlement based on a reopened claim 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(r) (2002).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2002).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2002).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2002).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services, evidence from a private physician or 
layman, or evidence from a state or other institution will be 
accepted as an informal claim for benefits.  In the case of 
examination or hospitalization by VA or the uniformed 
services, the date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  The provisions of the preceding sentence apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In the case of evidence 
from a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157 
(2002).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.CA. 
§ 7105(c); 38 C.F.R. § 20.1103 (2002).  The decision does not 
become final, however, unless the veteran is notified of the 
decision.  See Hauck v. Brown, 6 Vet. App. 518 (1994), 
38 C.F.R. § 3.103(a) (2002).  

Abandonment

Where evidence requested in connection with an original 
claim, a claim for increase, a claim to reopen, or for the 
purpose of determining continuing entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, benefits based on such evidence shall commence 
not earlier than the date of filing of the new claim.  
38 C.F.R. § 3.158 (2002).


Factual Background

Procedural history

The veteran initially claimed entitlement to service 
connection for PTSD in February 1991.  In that application he 
reported having received treatment for PTSD from a VA medical 
center (VAMC) since 1988.  

In developing the veteran's claim the RO asked the VAMC to 
provide all treatment records for the veteran since January 
1988.  The VAMC replied that no records could be located for 
the veteran.  In March 1991 the RO informed the veteran that 
in order to support his claim for service connection for PTSD 
he needed to submit two types of evidence:  1) medical 
evidence from private physicians showing a diagnosis of PTSD 
and the clinical findings to support that diagnosis; and 2) a 
complete detailed description of the specific traumatic 
incident(s) that caused him to have PTSD.  The veteran 
responded that such information should be available from his 
VA treatment records.  The RO provided the veteran a VA 
psychiatric examination in April 1991 that resulted in a 
diagnosis of major depression but not PTSD.

In a June 1991 rating decision the RO found that the veteran 
was permanently and totally disabled for non-service 
connected pension purposes, due primarily to major 
depression, and denied entitlement to service connection for 
PTSD.  In an August 1991 statement the veteran again claimed 
compensation benefits for PTSD, and in a November 1991 rating 
decision the RO again denied service connection for that 
disorder.  In the June and November 1991 decisions the RO 
denied service connection for PTSD on the basis that the 
medical evidence did not reflect a diagnosis of PTSD and 
because the evidence of record did not show the occurrence of 
an in-service stressor (while in Vietnam the veteran's 
military occupational specialty was helicopter 
mechanic/repairman; combat status was not indicated).  

The veteran was notified of the June and November 1991 
decisions at his address of record.  He did not appeal.  

In March 1995, the veteran again claimed entitlement to 
compensation benefits for PTSD.  In a March 1995 notice the 
RO informed him that because service connection for PTSD had 
been previously denied, in order to reopen that claim he had 
to submit new and material evidence showing he had PTSD due 
to service.  The veteran did not respond to the March 1995 
notice.

The veteran once again filed a claim for service connection 
for PTSD on January 6, 1998.  The evidence developed in 
conjunction with the January 1998 claim resulted in the grant 
of service connection, effective January 6, 1998.  As noted 
in the Introduction, TDIU was also granted, based largely on 
the grant of service connection for PTSD (the veteran's only 
other compensably rated service-connected disability is 
tinnitus, rated 10 percent disabling), also effective January 
6, 1998.

The veteran's contentions

The veteran has submitted VA treatment records showing that 
in August 1987 his psychiatric symptoms were diagnosed as 
PTSD.  He contends that because his VA treatment records show 
a diagnosis of PTSD in August 1987, he is entitled to an 
effective date for the grant of service connection in 
February 1991, when he initially claimed entitlement to 
compensation benefits for PTSD.

During a March 2000 hearing the veteran testified that he 
first received treatment from the VAMC for PTSD in 1977, and 
that he had received intermittent treatment for the previous 
15 years.  He stated that although his psychiatric symptoms 
were diagnosed as other impairments, he did in fact have 
PTSD.  He also stated that the VAMC found him to be service 
connected for his psychiatric disorder in 1991, therefore he 
should receive benefits effective in February 1991.  His 
representative asserted that had VA fulfilled the duty to 
assist in 1991 by obtaining his VA treatment records, the 
veteran would have been granted service connection in 1991.

In May 2000 the veteran submitted VA treatment records dating 
from August 1987 to April 1988, showing a diagnosis of PTSD 
in August 1987.  He stated that he thought the VAMC had 
provided his treatment records to the RO in 1991and that when 
the RO asked for additional evidence in 1991 he did not 
submit his VA treatment records because he assumed those 
records had already been associated with his claim.  He 
asserted that VA should award him an effective date in 
February 1991 because the VA treatment records were not 
considered in his original claim.
Analysis

The procedural history of this case, narrated above, makes it 
clear that the veteran's initial claim of entitlement to 
service connection for PTSD was denied in 1991 based on no 
diagnosis of PTSD of record and no evidence of stressors.  
Those decisions were not appealed and are final.  See 
38 U.S.C.A. § 7105.

As an initial matter, the Board observes that if service 
connection for a claimed disorder has been previously denied, 
there are two methods for reopening the finally denied claim; 
by the submission of new and material evidence, or by showing 
that the prior, final decision was clearly and unmistakably 
erroneous.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995) 
[claims to reopen based on new and material evidence and 
claims of clear and unmistakable error in prior decisions are 
mutually exclusive routes to the goal of determining an 
effective date].  

The veteran has not raised the issue of clear and 
unmistakable error in the June or November 1991 decisions, 
and that issue accordingly is not before the Board.  The RO 
established service connection for PTSD in November 1999 
based on the submission of new and material evidence, 
including medical evidence of a diagnosis of PTSD and 
corroborative evidence supporting the occurrence of the 
claimed in-service stressors.

The veteran's representative contends, in essence, that the 
June and November 1991 decisions did not become final because 
the RO failed to fulfill the duty to assist in developing the 
February 1991 claim.  In essence, the veteran and his 
representative note that there were VA diagnoses of PTSD 
prior to 1991 which were not considered in the unfavorable VA 
rating decisions.  Cf. Bell v. Derwinski, 2 Vet. App. 611 
(1992) [all VA medical records are deemed to be 
constructively of record].

Setting aside the fact that the 1991 decisions were also 
based on lack of evidence related to in-service stressors, 
failure to fulfill the duty to assist does not prevent a 
decision from becoming final.  See Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) [the commission of a grave 
procedural error on the part of VA, including the failure to 
obtain essential evidence, does not prevent a decision from 
becoming final].  The RO's failure to obtain the veteran's VA 
treatment records did not, therefore, prevent the June or 
November 1991 decisions from becoming final.

The Board notes that for the purpose of determining whether a 
prior decision was clearly and unmistakably erroneous, VA 
treatment records are deemed to have been in file when the 
prior decision was rendered.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) 
[". . . an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error. . . ."].  
As previously stated, the veteran has not raised the issue of 
clear and unmistakable error in the prior final decisions.  
The RO's failure to consider the VA treatment records does 
not, therefore, establish a basis for refuting the finality 
of the June and November 1991 decisions.

Because the June and November 1991 decisions are final, 
entitlement to an effective date based on the February 1991 
claim for compensation benefits is precluded by law.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Following the November 1991 denial of service connection for 
PTSD, the veteran did not again claim entitlement to 
compensation benefits for that disorder until March 1995.  He 
did not submit evidence as requested by the RO.  The March 
1995 claim was accordingly abandoned when the veteran failed 
to submit the requested evidence within one year of that 
notice.  See 38 C.F.R. § 3.158 (2002).  

On January 6, 1998, the veteran finally submitted a claim of 
entitlement to service connection to PTSD, which was granted 
(along with TDIU).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2000).  See also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992). An informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a) (2000).

The Board has reviewed the record in order to determine 
whether there is any communication from the veteran which may 
be considered to be an earlier claim of entitlement to 
service connection for PTSD and/or TDIU.  No such 
communication has been found, and the veteran and his 
representative have pointed to no such claim, formal or 
informal.  

Although the veteran apparently continued to receive 
psychiatric treatment from the VAMC in the interim after his 
pervious claims were denied, those treatment records cannot 
constitute an informal claim for benefits because service 
connection had not yet been established for a psychiatric 
impairment.  See 38 C.F.R. § 3.157 (2002).

The veteran contends that he is entitled to compensation 
benefits for PTSD retroactive to 1991 because that is when 
the VAMC found him to be "service connected."  The veteran's 
argument is somewhat unclear.  To the extent that he is 
referring to a VAMC determination regarding his eligibility 
for VA medical treatment, such determination has no bearing 
on his entitlement to VA compensation benefits.  That 
decision lies within the purview of the VA adjudication 
system under Chapter 11 of  38 U.S.C.  In point of fact, 
"service connection" was not granted until November 1999, 
effective January 6, 1998.  

The effective date for the grant of service connection on a 
reopened claim is limited to the date entitlement arose or 
the date of the claim to reopen, whichever is later.  
38 C.F.R. § 3.400(r) (2002) [emphasis added].  Subsequent to 
the March 1995 notice the veteran did not again request 
reopening of the previously denied claim until January 6, 
1998, the effective date currently established.  The correct 
effective date is, therefore, the later of the date 
entitlement arose (this has not been precisely established, 
but it is arguably when PTSD was initially diagnosed, 
presumably 1987) and the date of the claim to reopen, which 
was January 6, 1998.  For these reasons the Board has 
determined that entitlement to an effective date prior to 
January 6, 1998 for the grant of service connection and the 
assigned rating for PTSD, including TDIU, is not shown as a 
matter of law.  See McTighe v. Brown, 
7 Vet. App. 29, 30 (1994) [the payment of monetary benefits 
must be authorized by statute, which requires the existence 
of a viable claim].

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he is contending that since he has 
suffered from PTSD for many years he should be compensated 
for the entire period of time.  However, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis. 
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994). 
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  

In summary, for reasons explained in detail above, the Board 
concludes that the effective date assigned in this case, 
January 6, 1998, is dictated by the date of filing of the 
veteran's reopened claim and that no earlier effective date 
is warranted for service connection for PTSD, the assignment 
of a 70 percent disability rating therefor, and/or TDIU.  The 
benefits sought on appeal are accordingly denied.




ORDER

The appeal to establish entitlement to an effective date 
prior to January 6, 1998, for the grant of service connection 
and the assigned rating for PTSD, including a total rating 
based on individual unemployability, is denied.



________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

